Exhibit 10.3

2014 IMH FINANCIAL CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


1.
PURPOSE OF PLAN



The purpose of this 2014 IMH Financial Corporation Non-Employee Director
Compensation Plan (the “Plan”) is to attract, retain and compensate
highly-qualified individuals who are not employees of IMH Financial Corporation
or any of its subsidiaries or affiliates for service as members of the Board by
providing them with competitive compensation and to promote common interests of
such individuals with those of the shareholders of the Corporation.


2.
ELIGIBILITY



Independent Directors of the Corporation who are Eligible Participants, as
defined below, shall automatically be participants in the Plan.


3.
DEFINITIONS



Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Certificate of Designation of Series B-1
Cumulative Convertible Preferred Stock and Series B-2 Cumulative Convertible
Preferred Stock, as it may be amended from time to time. Unless the context
clearly indicates otherwise, the following terms shall have the following
meanings:


“Base Annual Retainer” means the annual retainer (excluding Service Fees and
expenses) payable by the Corporation to an Independent Director pursuant to
Section 6.2 hereof for service as a director of the Corporation, as such amount
may be changed from time to time.


“Board” means the Board of Directors of the Corporation.


“Bylaws” means the Third Amended and Restated Bylaw of the Corporation as they
may be amended from time to time.


“Charter” means the certificate of incorporation of the Corporation, as such
certificate of incorporation may be amended from time to time.


“Corporation” means IMH Financial Corporation.


“Effective Date” of the Plan has the meaning set forth in Section 7.9 of the
Plan.


“Election Retainer” means the one-time retainer payable by the Corporation to an
Independent Director pursuant to Section 6.1 hereof upon such person’s election
to the Board, as such amount may be changed from time to time.

1

--------------------------------------------------------------------------------

Exhibit 10.3



“Election Retainer Vesting Date” means the date that is the second anniversary
of a person’s appointment or election to the Board.


“Eligible Participant” means any person who is an Independent Director on the
Effective Date or becomes an Independent Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.


“Fair Market Value” means:


(i)
If Shares are listed on a stock exchange, Fair Market Value shall be determined
based on the last reported sale price of a Share on the principal exchange on
which Shares are listed on the date of determination, or if such date is not a
trading day, the next trading date.



(ii)
If Shares are not so listed, but trades of Shares are reported on the Nasdaq
National Market, Fair Market Value shall be determined based on the last quoted
sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.



(iii)
If Shares are not so listed nor trades of Shares so reported, Fair Market Value
shall be determined by the Board in good faith.



“Independent Director” means a director of the Corporation who is not a common
law employee of the Corporation and who meets the independence requirements of
the New York Stock Exchange, the Sarbanes-Oxley Act of 2002, and rules adopted
thereunder by the United States Securities and Exchange Commission (the “SEC”).


“Plan” means this IMH Financial Corporation Non-Employee Director Compensation
Plan, as amended from time to time.


“Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the stockholders of the Corporation, which, for purposes of the
Plan, are the periods for which annual retainers are earned.


“Shares” means the common stock of the Corporation and such other securities and
property as may become the subject of awards under the Plan.




4.
ADMINISTRATION



4.1.
Administration. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or


2

--------------------------------------------------------------------------------

Exhibit 10.3

more committees appointed by the Board or another committee (within its
delegated authority) to administer all or certain aspects of this Plan. Any such
committee shall be comprised solely of one or more directors or such number of
directors as may be required under applicable law. A committee may delegate some
or all of its authority to another committee so constituted. The Board may
delegate different levels of authority to different committees with
administrative and grant authority under this Plan. Unless otherwise provided in
the Bylaws of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.


4.2.
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan, including, without limitation, the authority to:



4.2.1.
grant awards to Eligible Participants, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;



4.2.2.
approve the forms of award agreements (which need not be identical either as to
type of award or among participants);



4.2.3.
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;



4.2.4.
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);



4.3.
Binding Determinations. Any action taken by, or inaction of, the Corporation,
any Subsidiary, or the Administrator relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof,


3

--------------------------------------------------------------------------------

Exhibit 10.3

shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.


4.4.
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted to be taken or made in good faith.



4.5.
Delegation. The Administrator may delegate ministerial and non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.



5.
SHARES SUBJECT TO THE PLAN; SHARE LIMITS; ADJUSTMENTS; ACCELERATION



5.1.
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan.



5.2.
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Participants under this Plan is 300,000
shares (the “Share Limit”), subject to adjustment pursuant to Section 7.6. The
following limits also apply with respect to awards granted under this Plan.



5.3.
Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award granted under this Plan is settled in cash or a form other than shares of
Common Stock, the shares that would have been delivered had there been no such
cash or other settlement shall not be counted against the shares available for
issuance under this Plan. Shares that are subject to or underlie awards granted
under this Plan which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall again be available for subsequent awards under this Plan. Shares
that are exchanged by a participant or withheld by the Corporation as full or
partial payment in connection with any award under this Plan, as well as any
shares exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall also be available for subsequent awards under this Plan.


4

--------------------------------------------------------------------------------

Exhibit 10.3



5.4.
Reservation of Shares; No Fractional Shares; Minimum Issue. The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation’s obligations and contingent obligations to deliver shares
with respect to awards then outstanding under this Plan. No fractional shares
shall be delivered under this Plan. The Administrator may pay cash in lieu of
any fractional shares in settlements of awards under this Plan.

 
6.
RETAINERS, FEES, RESTRICTED STOCK GRANTS, AND EXPENSES



6.1.
Election Retainer. Each Eligible Participant shall be paid an Election Retainer
as a result of such person’s election or appointment to the Board. The amount of
the Election Retainer shall be established from time to time by the Board. Until
changed by the Board, the Election Retainer shall be $50,000.00. The Election
Retainer shall be payable promptly after the Election Retainer Vesting Date
(and, in the event that such person has ceased to be a member of the Board as of
the Election Retainer Vesting Date for any reason whatsoever, then the Election
Retainer shall be forfeited and shall cease to be payable by the Corporation).



6.2.
Base Annual Retainer. Each Eligible Participant shall be paid a Base Annual
Retainer for service as a director during each Plan Year. The amount of the Base
Annual Retainer shall be established from time to time by the Board. Until
changed by the Board, the Base Annual Retainer for a full Plan Year shall be
$40,000.00. The Base Annual Retainer shall be payable in approximately equal
quarterly installments in advance, beginning on the date of the annual
stockholders meeting or otherwise election or appointment to the Board. A pro
rata Base Annual Retainer will be paid to any person who becomes an Eligible
Participant on a date other than the beginning of a Plan Year, based on the
number of full months he or she serves as an Independent Director during the
Plan Year. Payment of such prorated Base Annual Retainer shall begin on the date
that the person first becomes an Eligible Participant, and shall resume on a
quarterly basis thereafter.



6.3.
Restricted Stock Grant. On the date of each annual meeting of the Company’s
shareholders, commencing with the 2015 Annual Meeting, each Eligible Participant
shall be granted shares of Restricted Stock for service as a director during
each Plan Year. Notwithstanding the foregoing, for the partial year from the
Effective Date until the 2015 Annual Meeting, each Eligible Participant shall be
granted the full number of Restricted Shares set forth below. The number of
shares of Restricted Stock to be granted for each subsequent Plan Year is
subject to change from time to time by the Board. Until changed by the Board,
the number of shares of Restricted Stock to be granted for each Plan Year shall
be determined by dividing $20,000 by the then current Fair Market Value of the
Corporation’s Common Stock. For purposes hereof, “Restricted Stock” means Common
Stock of the Corporation which may not be transferred or otherwise disposed of
by the holder thereof prior to becoming vested pursuant to the terms of a
restricted stock agreement to be entered into by and between the Corporation and
the Eligible


5

--------------------------------------------------------------------------------

Exhibit 10.3

Participant. Until changed by the Board, Restricted Stock shall be subject to a
one-year vesting requirement.


6.4.
Committee Member Fees. Each Eligible Participant shall be paid a cash fee for
the following services as a director during each Plan Year (“Service Fees”). The
amount of the Service Fees shall be established from time to time by the Board.
Until changed by the Board, the Service Fees shall be as follows:



Role/Service
Amount
Attendance at Board Meetings
$2,500 per meeting
Chair of the Audit Committee
Annual Retainer of $25,000
Audit Committee Member
Annual Retainer of $12,500
Attendance at Audit Committee Meeting
$1,500 per meeting
Chair of the Compensation Committee
Annual Retainer of $10,000
Compensation Committee Member
Annual Retainer of $5,000
Attendance at Compensation Committee Meeting
$1,000 per meeting
Chair of Nominating Committee
Annual Retainer of $2,500
Nominating Committee Member
Annual Retainer of $1,000
Attendance at Nominating Committee Meeting
$1,000 per meeting
Investment Committee Service
$5,000 per each investment opportunity brought before the Investment Committee
for approval

 
A pro rata Service Fee will be paid to any Eligible Participant who begins to
serve in a capacity entitling such person to such fee on a date other than the
beginning of a Plan Year, based on the number of full months he or she serves in
such capacity. Payment of such pro-rated Service Fee shall begin on the date
that the person first becomes entitled to such fee, and shall resume on a
quarterly basis thereafter.


6.5.
Travel Expense Reimbursement. All members of the Board Participants shall be
reimbursed for reasonable travel expenses in connection with attendance at
meetings of the Board and its committees, or other Corporation functions at
which the Chief Executive Officer or Chair of the Board requests such director
to participate. Notwithstanding the foregoing, the Corporation’s reimbursement
obligations pursuant to this Section 6.5 shall be limited to expenses incurred
during such director’s service as a director. Such payments will be made within
30 days after delivery of the director’s written requests for payment,
accompanied by such evidence of expenses incurred as the Corporation may
reasonably require, but in no event later than the last day of the director’s
tax year following the tax year in which the expense was incurred. The amount
reimbursable in any one tax year shall not affect the amount reimbursable in any
other tax year. A directors’ right to reimbursement pursuant to this Section 6.5
shall not be subject to liquidation or exchange for another benefit.


6

--------------------------------------------------------------------------------

Exhibit 10.3



7.
OTHER PROVISIONS



7.1.
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.



7.2.
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.



7.3.
Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part, provided that no
such termination shall, without the consent of the Independent Director, affect
the rights of such Independent Director to any compensation earned prior to such
termination. No awards may be granted during any period that the Board suspends
this Plan.



7.4.
Governing Law; Severability; Plan Construction.



7.4.1.
Choice of Law. This Plan, the awards, all documents evidencing awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Delaware.



7.4.2.
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.




7

--------------------------------------------------------------------------------

Exhibit 10.3

7.4.3.
Plan Construction. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.



7.5.
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

7.6.
Effect of Certain Changes in Capitalization. In the event of any
recapitalization, stock split, reverse stock split, stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event affecting the
Shares, the Share Limit, and the number or class of shares of Shares to be
delivered hereunder, shall be adjusted by the Administrator to reflect any such
change in the number or class of Shares.

7.7.
Rights of Directors. Nothing contained in the Plan shall confer on any
Independent Director any right to continue in service as a director of the
Corporation.

7.8.
Taxes. The Company shall withhold the amount of any federal, state, local or
other tax, charge or assessment attributable to the grant of any award granted
hereunder as it shall deem necessary or appropriate in its sole discretion.

7.9.
Term of Plan. The Effective Date of this Plan shall be August 6, 2014 provided
that the Plan is approved at the annual meeting of shareholders held in 2015.
The Plan shall terminate in ten years unless sooner terminated pursuant to
Section 7.3 of the Plan.


8